Citation Nr: 1426977	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issue by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted the Veteran's claim for service connection for hypertension and assigned an initial noncompensable evaluation, effective from February 16, 2007.  The Veteran submitted a notice of disagreement as to the assigned evaluation in May 2008; a statement of the case was issued in January 2009; and the Veteran perfected a timely appeal in February 2009.  Jurisdiction of the appeal was subsequently transferred to the RO in Chicago, Illinois. 

This matter was previously before the Board in January 2011 and July 2012, at which time it was remanded for further development. 

The Veteran's Virtual VA records were reviewed and considered in preparing this decision.


FINDINGS OF FACT

The Veteran's hypertension has required continuous medication but is not productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, and there is no history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a compensable evaluation for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA. See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). VCAA requirements of 38 U.S.C.A.§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

With respect to the notice requirements regarding entitlement to a compensable initial rating for the service-connected hypertension, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Accordingly, VA satisfied its duty to notify the Veteran under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records and examination reports.  The VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  

In having the Veteran undergo a VA examination in July 2012, and readjudicating the claims, there was compliance with the January 2011 and July 2012 remand directives as there is now sufficient information and evidence to adjudicate the issues. See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance). Thus, the Board finds that the RO complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

All relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  No further assistance with the development of evidence is required.

Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected and an appeal where entitlement to compensation already has been established and an increase in the disability rating is at issue. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nonetheless, Court precedent establishes that consideration of the appropriateness of "staged rating" is required under both circumstances. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

A July 2007 rating action granted service connection for hypertension and assigned a noncompensable disability rating, effective February 16, 2007.  The Veteran appealed this rating, contending that a compensable rating was warranted because he takes continuous medication to control his hypertension. See May 2008 Notice of Disagreement. 

Hypertension is rated under the criteria of 38 C.F.R. § 4.104, DC 7101.  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

In February 2006, the Veteran was afforded a general VA examination, at which time he was diagnosed with borderline hypertension.  Three-day blood pressure readings indicated that 5 of 9 systolic measurements and 0 of 9 diastolic measurements were abnormally elevated.  Blood pressure readings were as follows: 148/69, 132/65, and 141/71. 

In February 2011, the Veteran was afforded a VA hypertension examination.  The Veteran reported that he had an adverse drug reaction to several anti-hypertension medications and they were discontinued.  He also reported that his primary healthcare provider had moved out of the area, and therefore, he was not currently being monitored and/or treated for hypertension.  The Veteran's systolic readings were noted as being between 111 and 145, and diastolic pressures between 57 and 90.  The examination report noted no history of hypertensive renal disease, and/or stroke/TIA, nosebleeds, or headaches related to hypertension.  The report also noted that the Veteran did not require continuous medication for control of hypertension.  Blood pressure readings were as follows: 139/87, 137/79, and 142/81.  The pertinent diagnosis was essential hypertension, in the absence of hypertensive heart disease, with no effects on usual occupation or daily activities. 

In July 2012, the Veteran was afforded a second VA hypertension examination.  The Veteran again reported that he had experienced problems with blood pressure medications in the past but now tolerated them.  The examination report confirmed that the Veteran's treatment plan included taking two daily medications, hydrochlorothiazide and Lisinopril.  The report also reflected that the Veteran did not have history of diastolic elevation to predominately 100 or more.  Current blood pressure readings were as follows: 124/70, 120/65, and 120/65.  The examiner noted no other pertinent physical findings, complications, signs, or symptoms related to the hypertension.  The examiner also found that hypertension did not impact the Veteran's ability to work.  

The July 2012 VA examiner also reviewed the claims file and CPRS records from VA, and opined that it was less likely than not that the Veteran had hypertension with systolic measurements of 160 to 200 or more, or diastolic measurements of 100 to 130 or more.  He further opined that the Veteran did not have diastolic pressure predominately 100, 110, 120, 130, or more; systolic pressure 200 or more, and that he was unable to verify any history of diastolic pressure predominately above 100.  The examiner noted that the Veteran was taking medications for control of his BP and that "if he takes medications as ordered, his blood pressures are in optimal control as documented" in the VA examination report.   

VA outpatient treatment records also show evaluation for the Veteran's hypertension, along with intermittent use of medications for control.  These records show that from March 2007 to June 2011, the Veteran's blood pressure readings were as follows: 151/66 (03/07); 143/63 (03/07); 143/79 (03/07); 138/72 (09/07), 142/76 (09/07); 133/74 (01/08); 116/65 (09/08); 126/70 (10/08); 122/69 (12/08); 124/80 (02/11); 124/80 (04/11); 143/101, and 144/100 (06/11, * measurement taken without the use of BP medications); and 144/100 (07/11).  

As noted above, in order to receive the next-higher 10 percent rating under Diagnostic Code 7101, the Veteran's diastolic pressure, i.e., the bottom number of his blood pressure reading, must be predominantly 100 or more, or the Veteran's systolic pressure, i.e., the top number of his blood pressure reading, must be predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more with continuous medication for control.

After reviewing the evidence of record, the Board finds no support for a compensable evaluation for the Veteran's service-connected hypertension.  Although the Veteran's hypertension requires continuous medication for control, out of the approximately 23 blood pressure readings taken throughout this appeal, only three readings reflect a diastolic pressure of 100, and none of the readings exceed a systolic pressure of 160.  The Board notes that at least two of the three elevated diastolic readings were recorded during a period when the Veteran, by his own admission, was not taking his blood pressure medications as prescribed. See June 2011 VA treatment note.  In sum, these three elevated diastolic readings, in light of the 20 other diastolic pressure measurements under 100, are not enough to constitute a predominant diastolic pressure of 100 or more.  This conclusion is also supported by the competent and probative medical findings and opinions of the July 2012 VA examiner.  Indeed, after a thorough review of the claims file and VA treatment records, he concluded that the Veteran did not have systolic measurements predominately 160 to 200 or more, diastolic measurements of 100 to 130 or more, or a verified history of diastolic blood pressures above 100.  

Thus, the evidence does not show that the next-higher 10 percent disability rating is warranted based on the Veteran's diastolic pressure and systolic pressure.  

The Board has also considered the Veteran's statements that his disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hypertension according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of his hypertension has been provided by the medical professionals, and specifically the July 2012 VA examiner, who examined him during the current appeal and who rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the July 2012 examination report) directly address the criteria under which this disability is evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed, the varying reports are essentially consistent in findings over the period at issue, and while the Veteran's hypertension has required continuous medication, it is not productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.  After a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's hypertension, as it is manifested by requiring hypertensive medication without diastolic pressure predominantly 100 or more.  Such manifestations are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal, and referral for consideration of extraschedular rating is not warranted.

In 2011 and 2012, the VA examiners noted that the Veteran's hypertension did not impact his ability to work.  No consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009) is needed.



ORDER


Entitlement to an initial compensable evaluation for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


